DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/17/2021 have been considered.  
Response to Amendment
The present amendment, filed on or after March 17th, 2021 has been entered. Claims 1-20 remain pending. Claims 1, 4, and 18 have been amended. Claims 2 and 19 have been canceled. Applicant’s amendment to the claims has remedied the 112(b) indefiniteness rejection set forth in the Non-Final Action mailed February 17th, 2021. 
Claim Interpretation
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments, see remarks, filed March 17th, 2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 8, and 17-19 under 35 USC 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Townley et al. (US Publication 2016/0331459 A1). The Townley reference relates to a therapeutic neuromodulation device that includes multiple semi-circular leads arranged in a spherical orientation. Each semi-circular lead contains electrodes at different locations on the circumference of each semi-circular lead. The leads include electrodes that can be configured as either an anode or a cathode to direct energy into tissue at different angles. The new rejection includes the Townley reference because Townley discloses the structure that performs the function of the newly amended independent claims (for claim 1: delivering electric fields along more than 1 vector separated by at least 10 degrees and applying them simultaneously and for claim 18: circular leads comprising semi-closed or closed loops, with electrodes disposed about the circumference).
Applicant’s arguments pertaining to the Ferek-Petric reference are not persuasive and are addressed below. 
In response to applicant's argument that Ferek-Petric fails to teach wherein the one or more electric fields are effective to prevent and/or disrupt cellular mitosis, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ferek-Petric teaches the structure of an implantable medical device that delivers one or more electric fields at frequencies selected from a range of between a vibration having a frequency of about 100 kHz to about 5 MHz, which falls within the claimed range of 10 kHz and 1 MHz. Giladi (2016), as discussed below, shows that a “frequency range of the electric 
In response to applicant’s argument that Examiner has made too broad of an interpretation of one or more leads comprising one or more circular leads, where in the one or more circular leads include one or more electrodes disposed about its circumference, Examiner believes the interpretation is justified since a lead with a circular cross sectional area will have a circular circumference, therefore making it a circular lead. Furthermore, it is noted that the features upon which applicant relies (i.e., reliance on fig. 17 of the drawings and the recited text from page 32 lines 27-31 of the specification “a circular-multi polar electrode system”) are not recited in the currently rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in light of the entered 
In response to applicant’s argument that the proposed modification or Ferek-Petric in view of Giladi (2017) is improper due to the differences in principle of operation, examiner considers the principle operation of both the devices to be cancer treatment. Furthermore, as discussed above, the implantable device of Ferek-Petric is not structurally different than the present claim. The device is also capable of applying the same frequency pulses as the present claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Townley et al. (US Publication 2016/0331459 A1) herein after Townley.
Regarding claim 1, Ferek-Petric teaches an implantable medical device (fig. 2) comprising: a housing (fig. 2 housing 204) and a header coupled to the housing (fig. 2 header 216); an electric field generating circuit configured to generate one or more electric fields (fig. 3 pulse generator 324/HF generator 326 and Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics”); and control circuitry in communication with the electric field generating circuit (fig. 3 HF pulse generator 324/ HF generator 326 is connected to logic and control circuitry 302), the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (Para [0062] “Either HV pulse generator 324 or HF generator 326 may be coupled to first electrode 205 by output switch 328 which is under control of logic and control circuitry 302”); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz at a site of a cancerous tumor located within a bodily tissue (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404.”), wherein the one or more electric fields are effective to prevent and/or disrupt cellular mitosis in a cancerous cell (the electrical therapy administered to the site of the tumor would necessarily result in the disruption of mitosis in a cancerous cell), wherein the medical device is configured to be implanted entirely within a body (Para [0018] “an electroporation treatment device for implantation within a body”), but Ferek-Petric does not explicitly teach wherein the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees; and wherein the one or more electric fields are applied to the cancerous tumor simultaneously. 
However, Townley discloses, in a similar energy delivery device, wherein the one or more electric fields are delivered along more than one vector (fig. 5C: see electrode vectors from anode to cathode), the vectors spatially separated by at least 10 degrees (fig. 5C the vectors are separated by at least 10 degrees i.e. electrode 444a to  electrode 444e and to electrode 444b are separated by 180 degrees in space); and wherein the one or more electric fields are applied simultaneously (Para [0078] “all of the electrodes 444 in a first hemispherical region 501a of the therapeutic assembly 412 are activated”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric to apply to a cancerous tumor the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees; and wherein the one or more electric fields are applied simultaneously as disclosed by Townley as a way to provide a stimulation lead head configuration that allows for stimulation vectors to be oriented at various angles in space thereby increasing the options for stimulation treatment.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the structure of the neuromodulation device of Townley to deliver electric fields along more than one vector, the vectors spatially separated by at least 10 degrees and where in the one or more electric fields are applied simultaneously because Townley discloses a plurality of spaced out electrodes one semi-circular leads oriented around in a spherical configuration. This structure allows the electrode vectors from the electrodes to be separated by at least 10 degrees in space (see fig. 5C as an example where the vectors are spaced by 180 degrees). Furthermore, the structure allows all the electrodes to be simultaneously activated. 
Regarding claim 3, Ferek-Petric further teaches wherein the electric field generating circuit generates the one or more electric fields at one or more frequencies selected from a range of between 100 kHz to 300 kHz (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz).  
Regarding claim 4, Ferek-Petric further teaches one or more leads in electrical communication with the electric field generating circuit (fig. 2 lead 202 and 214), the one or more leads each comprising one or more electrodes in electrical communication with the electric field generating circuit (fig. 2 electrode 205 of lead 202  and electrode 210 of lead 214), wherein the one or more electric fields comprise at least a first electric field delivered along at least one vector including at least one of the electrodes on at least one of the leads (when the leads serve as electric field producing electrodes, they will inherently include an electric field delivered along at least one vector); and Page 2 of 21ResponseApplication Number: 16/166,957Docket No.: 115.0280USU1the electric field generating circuit and the control circuitry are disposed within the housing (fig. 2 housing 204), wherein the housing includes a portion of the housing to serve as an electrode that is in electrical communication with the electric field generating circuit (Para [0043] “Alternatively, some other division between insulated and uninsulated portions of the housing 204 may be employed. The uninsulated portion of housing 204 may then serve as a subcutaneous electrode for the formation of the electroporation electric field”), wherein the one or more electric fields comprise at least a second electric field delivered along at least one vector including the portion of the housing serving as an electrode (when the housing serves as an electric field producing electrode, it will inherently include an electric field delivered along at least one vector).
Regarding claim 8, Ferek-Petric further teaches wherein the control circuitry is further configured to generate the one or more electric fields having one or more programmable electric field strengths, wherein the one or more programmable electric field strengths are selected from a range of electric field strengths between 0.25 V/cm to 1000 V/cm or from 3 V/cm to 5 V/cm (Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics. For example, electric field strengths of about 700 Volts/centimeter (V/cm) to about 1500 V/cm and pulse widths of about 50 microseconds to about 200 microseconds are possible”).  
Regarding claim 17, Ferek-Petric further teaches wherein the control circuitry is further configured to periodically generate the one or more electric fields at frequencies greater than 1 MHz, wherein generating the one or more electric fields at frequencies greater than 1 MHz is of a magnitude sufficient to cause tissue heating (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404”).  
Regarding claim 18, Ferek-Petric teaches an implantable medical device (fig. 2) comprising: a housing (fig. 2 housing 204) and a header coupled to the housing (fig. 2 header 216); an electric field generating circuit configured to generate one or more electric fields (fig. 3 pulse generator 324/HF generator 326 and Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics”); andPage 5 of 21Response Application Number: 16/166,957Docket No.: 115.0280USU1control circuitry in communication with the electric field generating circuit (fig. 3 HF pulse generator 324/ HF generator 326 is connected to logic and control circuitry 302), the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (Para [0062] “Either HV pulse generator 324 or HF generator 326 may be coupled to first electrode 205 by output switch 328 which is under control of logic and control circuitry 302”); and one or more leads in electrical communication with the electric field generating circuit; and wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz at a site of a cancerous tumor located within a bodily tissue (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404.”); and wherein the medical device is configured to be implanted entirely within a body (Para [0018] “an electroporation treatment device for implantation within a body”), but does not explicitly teach wherein the one or more leads comprising one or more circular leads comprising a semi-closed loop or a closed loop, wherein the one or more circular leads include one or more electrodes disposed about its circumference.
However, Townley discloses wherein the one or more leads comprising one or more circular leads comprising a semi-closed loop or a closed loop (fig. 5C circular closed loop leads 440a, 440b, and 440), wherein the one or more circular leads include one or more electrodes disposed about its circumference (fig. 5C electrodes 444a-444e disposed around the circumference of the electrode leads).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric and Townley, as applied to claim 1, and further in view of Giladi et al. (US Publication 2017/0281934 A1) herein after Giladi (2017). 
Regarding claim 5, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit.
However, Giladi (2017) discloses wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency (Para [0005] “(a) imposing a first AC electric field in the target region for a first interval of time, the first AC electric field having a first frequency and a first amplitude…(b) imposing a second AC electric field in the target region for a second interval of time, the second AC electric field having a second frequency and a second amplitude” and Para [0007] “the second frequency and the first frequency are different. In some embodiments of the first method, the first frequency is 200 kHz.+-.10% and the second frequency is 300 kHz.+-.10%.”) and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein 10sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit (Para [0005] “This method also comprises continuously repeating step (a) and step (b) in an alternating sequence during a course of treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric in view of Townley to further include wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or 
Regarding claim 11, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength.
However, Giladi (2017) discloses wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength (Para [0005] “(a) imposing a first AC electric field in the target region for a first interval of time, the first AC electric field having a first frequency and a first amplitude…(b) imposing a second AC electric field in the target region for a second interval of time, the second AC electric field having a second frequency and a second amplitude” and Para [0007] “the second frequency and the first frequency are different. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric in view of Townley to further include wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength as disclosed by Giladi (2017) as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Townley, as applied to claim 1, and further in view of Palti (US Publication 2012/0283726 A1) herein after Palti.
Regarding Claim 6, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured 15to generate one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another.
However, Palti discloses, in a similar device, wherein the control circuitry is further configured 15to generate the one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another ([0120] “In an alternative embodiment, a signal that contains two or more frequencies components simultaneously (e.g., 170 kHz and 250 kHz) is applied to the electrodes to treat a populations of cells that have a distribution of sizes. The various signals will add by superposition to create a field that includes all of the applied frequency components”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured 15to generate one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another as disclosed by Palti as a way to create a field that includes all of the applied frequency components so that the treatment can become more personalized and directed to the specific cancer that is being treated.
Regarding Claim 12, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to result in a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to result in a desired electric field strength, wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength.
However, Palti discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to produce a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to produce a desired electric field strength (Para [0113] “If appropriate computer control of the voltages is implemented, the field's direction can even be swept through space in a continuous (i.e., smooth) manner, as opposed to the stepwise manner described above”), wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength (implicit when appropriate computer control of the voltages is implemented).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include wherein the control circuitry is further configured to generate one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to result in a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to result in a desired electric field strength, wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength as disclosed by Palti as a way to establish a desired electric field strength in order to treat a patient with cancer. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Townley, as applied to claim 1, and further in view of Giladi (2017) and Carbunaru (US Publication 2014/0005753 A1). 
Regarding Claim 7, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies, 20wherein stepping 
However, Giladi (2017) discloses wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies (Para [0006] “Optionally, in these embodiments, the first interval of time is less than 5 seconds, and the second interval of time is less than 5 seconds. The course of treatment may a duration of at least 12 hours” and Para [0007])20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies as a way to as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Furthermore, Carbunaru discloses wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency (fig. 4b depicts a dwell time in between pulses as interphase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley and Giladi (2017) to further include wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency as disclosed by Carbunaru as a way to prevent drastic changes in field strength and pulse strength to allow a more controlled therapeutic administration of electric fields to tissue. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Townley, as applied to claim 1 (for claim 9) and claim 18 (for claim 20) in view of Schroeppel et al. (US Publication 2004/0010290 A1) herein after Schroeppel.
Regarding Claim 9, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein generating the one or more electric fields comprises spatially varying a strength of the one or more electric fields, wherein spatially varying the strength of the one or more electric fields includes generating a first electric field between a first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes.
However, Schroeppel in a similar device, discloses wherein generating the one or more electric fields comprises spatially varying a strength of the one or more electric fields, wherein spatially varying the strength of the one or more electric fields includes generating a first electric field between a first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes (Para [0115] “Typically a set of electrode pairings having a greater interelectrode distance, such as between the electrodes 40 and 42, in comparison to electrodes 40 and 41, or 41 and 42, are used in electrical therapy to create the maximum electric field for encompassing large portions of a tumor, as shown in FIG. 10a. However, any combination of electrodes may be used for electrical therapy. Shown in FIG. 10b, two sets of electrode pairings with a smaller 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include wherein generating one or more electric fields 30comprises spatially varying one or more electric field strengths, wherein spatially varying the one or more electric field strengths includes generating a first electric field between a 51PDSD No. 115.0280USU1 / BSC 17-0622USU1 first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes to achieve an equivalent electric field strength as disclosed by Schroeppel as a way to better tune the electric field therapy to a given patient and their specific treatment needs. 
Regarding Claim 20, Ferek-Petric in view of Townley disclose the medical device of claim 18, but do not explicitly disclose the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation.
However, Schroeppel discloses the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation (Para [0115] “Typically a set of electrode pairings having a greater interelectrode distance, such as between the electrodes 40 and 42, in comparison to electrodes 40 and 41, or 41 and 42, are used in electrical therapy to create the maximum electric field for encompassing large portions of a tumor, as shown in FIG. 10a. However, any combination of electrodes may be used for electrical therapy. Shown in FIG. 10b, two sets of electrode pairings with a smaller interelectrode distance may be optimally used for electroporation in order to increase the electric field intensity for a given pulse voltage amplitude”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation as disclosed by Schroeppel as a way to ensure a flexibility of treatment mechanisms using electric fields for reducing tumor growth. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view Townley as applied to claim 1, and further in view of Giladi et al. (Giladi, M., Schneiderman, R., Voloshin, T. et al. Mitotic Spindle Disruption by Alternating Electric Fields Leads to Improper Chromosome Segregation and Mitotic Catastrophe in Cancer Cells. Sci Rep 5, 18046 (2016)) herein after Giladi (2016). 
Regarding Claim 10, Ferek-Petric in view of Townley disclose the device of claim 1, and generating electric field strengths of greater than 10 V/cm, but do not explicitly disclose, wherein the control circuitry is further configured to alternate between generating electric field strengths of greater than 10 V/cm to generating electric field strengths of between 2 V/cm to 10 V/cm.
However, Giladi (2016) discloses, in a similar device, wherein the control circuitry is further configured to alternate between generating electric field strengths to generating electric field strengths of between 2 V/cm to 10 V/cm (Page 1: “This has subsequently led to the development of Tumor Treating Fields (TTFields) therapy. TTFields are low-intensity (1–3V/cm) intermediate-frequency (100–300 kHz), alternating electric fields. Clinical trials have demonstrated the effectiveness and safety of continuous TTFields treatment in patients with glioblastoma and in patients with non-small cell lung cancer”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley that is configured to generate an electric field strength greater than 10 V/cm to further include wherein the control circuitry is further configured to alternate between generating electric field strengths to generating electric field strengths of between 2 V/cm to 10 V/cm as disclosed by Giladi (2016) as a way to alternate the electric pulses to better treat a given patient with a particular type of cancer. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Townley, as applied to claim 1, and further in view of Carbunaru.
Regarding Claim 13, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields by implementing one or more duty cycles, wherein implementing one or more duty cycles includes generating one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period.
However, Carbunaru discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields by implementing one or more duty cycles, wherein implementing the one or more duty cycles includes generating the one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period (Para [0049] “includes pulse generation circuitry that provides electrical modulation energy to the electrodes 26 in accordance with a set of modulation parameters. Such parameters may comprise electrode combinations, which define the electrodes that are activated as anodes (positive), cathodes (negative), and turned off (zero), and electrical pulse parameters, which define the pulse amplitude (measured in milliamps or volts depending on whether the IPG 14 supplies constant current or constant voltage to the electrodes), pulse duration (measured in microseconds), pulse rate (measured in pulses per second), duty cycle (pulse duration divided by cycle duration), burst rate (measured as the modulation energy on duration X and modulation energy off duration Y), and pulse shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of 
Regarding Claim 16, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase, or two negative pulses separated by an OFF time period but not a positive phase.
However, Carbunaru discloses wherein the control circuitry is further configured to generate the one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase (fig. 10), or two negative pulses separated by an OFF time period but not a positive phase (fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform including a 15sequence of positive pulses, .  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Townley, as applied to claim 1, and further in view of Davalos et al. (US Publication 2010/0261994 A1) herein after Davalos.
Regarding Claim 14, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive 5pulses and negative pulses are relative to a bias voltage.
However, Davalos discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive 5pulses and negative pulses are relative to a bias voltage (the image below depicts a pulse train consisting of positive and negative pulses with very short off times between positive and negative pulses; and the bias voltage as an inherent aspect of the electrical device).

    PNG
    media_image1.png
    225
    383
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include  wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive pulses and negative pulses are relative to a bias voltage as disclosed by Davalos as a way to selectively generate a multitude of applicably different waveform pulses to better treat a given cancer.
Regarding Claim 15, Ferek-Petric in view of Townley disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses.

    PNG
    media_image1.png
    225
    383
    media_image1.png
    Greyscale
However, Davalos discloses wherein the control circuitry is further configured to generate the one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses (the image below depicts a pulse train consisting of positive and negative pulses that creates a biphasic waveform a positive pulse followed by a negative pulse).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Townley to further include wherein the control circuitry is further configured to generate one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses as disclosed by Davalos as a way to selectively generate a multitude of applicably different waveform pulses to better treat a given cancer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swanson et al. (US Patent 5,582,609) relates to a curvilinear electrode lead with electrodes disposed about the circumference see figs. 17A/17B, figs. 18A/18B, figs. 19A-19C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792